Exhibit 10(q)(A)

SCHEDULE OF CHANGE IN CONTROL EMPLOYMENT AGREEMENTS

In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing Change in Control Employment Agreements by and
between P. H. Glatfelter Company and the following employees as exhibits to the
Form 10-K for the year ended December 31, 2013 because they are substantially
identical to the Form of Change in Control Employment Agreement by and between
P. H. Glatfelter Company and certain employees, which is filed as
Exhibit 10(r) to the Form 10-K for the year ended December 31, 2013.

 

Brian E. Janki Kent K. Matsumoto